   Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 1 of 11 PageID# 33



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

 HAILEY DOLLAR                                      *
                                                    *
 And                                                *
                                                    *
 FANNIE RECKARD                                     *            Case No.: 3:20-cv-351-JAG
                                                    *
 And                                                *                  First Amended
                                                    *                 Collective Action
 SARAH ERICKSON                                     *                    Complaint
 c/o Zipin Amster & Greenberg, LLC                  *
 8757 Georgia Avenue, Suite 400                     *
 Silver Spring, Maryland 20910                      *
                                                    *
 On Behalf of Themselves and all Others             *
 Similarly Situated,                                *
                                                    *
         Plaintiffs,                                *
                                                    *
        v.                                          *
                                                    *
 IMAGINARY IMAGES, INC.                             *
 d/b/a PAPER MOON                                   *
                                                    *
 And                                                *
                                                    *
 WILLIAM PYLIARIS                                   *
                                                    *
         Defendants.                                *



                 FIRST AMENDED COLLECTIVE ACTION COMPLAINT

       COMES NOW, Hailey Dollar, Fannie Reckard, and Sarah Erickson (“Named Plaintiffs”),

on behalf of themselves and all other similarly situated opt-in Plaintiffs (collectively “Plaintiffs”),

by and through undersigned counsel, hereby submit this First Amended Collective Action

Complaint against Defendants Imaginary Images, Inc. d/b/a Paper Moon and William Pyliaris,

individually (together, “Defendants”) and allege as follows:
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 2 of 11 PageID# 34



                                PRELIMINARY STATEMENT

       1.      This action is brought individually and as a collective action seeking unpaid

minimum wages, unpaid overtime compensation, back-pay, restitution, liquidated damages,

reasonable attorney’s fees and costs, and all related penalties and damages under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

       2.      During the period relevant to this action, Defendants perpetrated a systemic

company-wide policy, pattern, or practice of misclassifying exotic dancer employees as

"independent contractors" and, arising therefrom, failing to pay misclassified exotic dancer

employees any wages for hours worked.

       3.      Defendants’ pay practices and policies were in direct violation of the FLSA.

Accordingly, Plaintiffs seek unpaid straight and overtime compensation, in addition to liquidated

damages, attorneys’ fees and costs, prejudgment interest, and other damages permitted by

applicable law.

       4.      As a result of this policy, pattern, or practice of misclassification, Defendants are

legally responsible and now liable for failing to pay Plaintiffs under the Federal Fair Labor

Standards Act (“FLSA”).

       5.      Named Plaintiffs brings this action as a collective action against Defendants

seeking back-pay, restitution, liquidated damages, reasonable attorney’s fees and costs, and all

other relief that the Court deems just, reasonable and equitable in the circumstances.

                                JURISDICTION AND VENUE

       6.      This Court has federal question jurisdiction pursuant to 29 U.S.C. § 1331, based

upon the claims brought under the FLSA, 29 U.S.C. § 201, et seq.




                                                 2
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 3 of 11 PageID# 35



       7.      The Richmond Division of the United States District Court for the Eastern District

of Virginia has personal jurisdiction because Defendants conducted business in the City of

Richmond, Virginia, which is located within this District.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), inasmuch as

Defendants conducted business within the Eastern District of Virginia, and the substantial part of

the events or omissions giving rise to these claims occurred in this District.

       9.      All the alleged causes of action can be determined in this judicial proceeding and

will provide judicial economy, fairness, and convenience for the parties.

                                             PARTIES

       10.     Named Plaintiff Halley Dollar is an adult resident of Henrico County, Virginia.

       11.     Named Plaintiff Fannie Reckard is an adult resident of Richmond, Virginia.

       12.     Named Plaintiff Sarah Erickson is an adult resident of Richmond, Virginia.

       13.     By acting as the Named Plaintiffs in this action, each of the Named Plaintiffs

hereby provides the Court with a written affirmation of her consent to participate as a plaintiff in

this FLSA collective action.

       14.     Named Plaintiffs were each employed by Defendants as an exotic dancer at

Defendants’ Paper Moon strip club located in Richmond, Virginia.

       15.     The FLSA collective action Opt-In and Putative Plaintiffs consist of individuals

who did work or have worked for Defendants at the Paper Moon Richmond who were classified

as independent contractors, and who were suffered or permitted to work by Defendants, at any

time within the three (3) year period prior to joining this lawsuit under 29 U.S.C. § 216(b).

       16.     Imaginary Images, Inc. is a corporation formed in Virginia and operates as a strip

club featuring female exotic dancers.



                                                  3
   Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 4 of 11 PageID# 36



        17.    For the entire period relevant to this action, Imaginary Images, Inc. has operated as

the Paper Moon strip club located at 3300 Norfolk Street Richmond, Virginia 23230.

        18.    For the entire period relevant to this action, Plaintiffs were employed by Defendants

as exotic dancers working at Defendants’ Paper Moon strip club located at 3300 Norfolk Street

Richmond, Virginia 23230.

        19.    William Pyliaris is an adult resident of the Commonwealth of Virginia.

        20.    At all times relevant to this action, William Pyliaris was the primary owner and

managing officer of Imaginary Images, Inc., an entity operating substantially and continuously in

Richmond, Virginia.

        21.    In William Pyliaris’ capacity as primary owner and managing officer of Imaginary

Images, Inc., William Pyliaris, individually and with the assistance of his subordinate managers

and officers, supervised, managed, and dictated the day-to-day operation of the Paper Moon strip

club.

        22.    At all times relevant to this action, William Pyliaris, individually, had authority to

hire, fire, and administer employment related discipline on employees of the Paper Moon strip

club, including Plaintiffs.

        23.    At all times relevant to this action, William Pyliaris had the authority to set and alter

work schedules and work hours of employees of the Paper Moon strip club, including Plaintiffs.

        24.    At all times relevant to this action, William Pyliaris, individually, and was in charge

of keeping and/or delegating the Paper Moon strip club’s maintenance of all employment records

for all employees of the club, including Plaintiffs.

                                           COVERAGE

        25.    At all times material to this action, Defendants acted, directly or indirectly, in the



                                                  4
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 5 of 11 PageID# 37



interest of an employer or joint employer with respect to Plaintiffs.

        26.    At all times material to this action, both Defendants were Plaintiffs’ employers

within the defined scope of the FLSA, 29 U.S.C. § 203(d).

        27.    At all times material to this action, Plaintiffs were individual employees of each of

the Defendants within the scope of the FLSA, 29 U.S.C. §§ 206 and 207.

        28.    At all times material to this action, Defendants were an enterprise engaged in

commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C. §§ 203(s),

203(r), in that said enterprise has had employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, and in that said enterprise has

had and has an annual gross volume of sales made or business done of not less than $500,000.

                                   FACTUAL ALLEGATIONS
        29.    At all relevant times, Defendants operated a strip club in Richmond, Virginia,

featuring female exotic dancers.

        30.     At all relevant times, Plaintiffs were employed by Defendants as exotic dancers at

Defendants’ Paper Moon strip club in Richmond, Virginia.

        31.    During the period of Plaintiffs’ employment, the number of shifts Plaintiffs

worked varied from week to week.

        32.    During the period of Plaintiffs’ employment, the exact number of hours Plaintiffs

worked varied from week to week.

        33.    Named Plaintiff Hailey Dollar was employed by Defendants as an exotic dancer

at Defendants’ Paper Moon strip club for the period of about 2016 through about September

2018.

        34.    Named Plaintiff Fannie Reckard was employed by Defendants as an exotic dancer

                                                 5
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 6 of 11 PageID# 38



at Defendants’ Paper Moon strip club for the period of about 2016 through about November

2018.

        35.    Named Plaintiff Sarah Erickson was employed by Defendants as an exotic dancer

at Defendants’ Paper Moon strip club for the period of about 2016 through about April 2019.

        36.    During the period of Named Plaintiffs’ employment, the exact number of hours

Named Plaintiffs worked varied from week to week.

        37.    During the period of Named Plaintiffs’ employment, Named Plaintiffs

customarily worked about 4-6 shifts per week for a total of about 25-35 hours per week.

        38.    During the period of Named Plaintiffs’ employment, on average, Named

Plaintiffs worked about 5 shifts per week and a total of about 30 hours per week.

        39.    Defendants have possession, custody, and control of time and/or sign in records

and “house fee” payment records for Plaintiffs.

        40.    Agents on behalf of Defendants had actual knowledge of all hours Plaintiffs worked

each shift through sign in or tip-in sheets, DJ records, and shift-managers monitoring and

supervising Plaintiffs’ work duties.

        41.    At no time during Plaintiffs’ period of employment did Defendants ever pay

Plaintiffs any wages for hours that Plaintiffs worked each week.

        42.    Defendants totally failed to pay wages or any kind of compensation to Plaintiffs for

work duties performed.

              MISCLASSIFICATION AS INDEPENDENT CONTRACTORS

        43.    Defendants misclassified Plaintiffs as independent contractors when Plaintiffs

should have been classified under the FLSA as employees.

        44.    Defendants controlled all aspects of the job duties Plaintiffs performed inside the



                                                  6
   Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 7 of 11 PageID# 39



club through employment rules and workplace policies.

       45.     Defendants controlled the method by which Plaintiffs could earn money at the club

by establishing dance orders, setting customer prices on private and semi-private exotic dances,

and setting private and semi-private dance specials and promotions for customers.

       46.     Defendants required Plaintiffs to perform private and semi-private dances under

the pricing guidelines, policies, procedures, and promotions set exclusively by Defendants.

       47.     Defendants hired Plaintiffs and had the ability to discipline, fine, fire, and adjust

Plaintiffs’ work schedules.

       48.     Defendants, through supervisors and managers, supervised the duties of Plaintiffs

to make sure Plaintiffs’ job performance was of sufficient quality.

       49.     Defendants conducted initial interviews and vetting procedures for Plaintiffs, and,

at Defendants’ sole discretion, Defendants’ management and/or ownership could deny Plaintiffs

access or ability to dance and/or work at the club.

       50.     Defendants had the right to suspend or send Plaintiffs home and away from the club

if Plaintiffs or any other violated rules or policies or if the club’s ownership or management, at its

discretion, did not want Plaintiffs to work at the club.

       51.     Plaintiffs were not required to have or possess any requisite certification,

education, or specialized training as a condition of employment with Defendants.

       52.     In addition to failing to pay Plaintiffs wages for hours worked, Defendants required

Plaintiffs to pay the club or its ownership or management a house fee or kickback that ranged from

$15.00-$30.00 or more for each shift Plaintiffs worked.

       53.     Without justification, Defendants regularly and customarily kept and/or assigned

to management tips and gratuities Plaintiffs received from customers.



                                                  7
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 8 of 11 PageID# 40



       54.     At all times relevant to this action, Defendants and club ownership and

management had actual knowledge that Plaintiffs at Defendants’ Paper Moon were employees and

not independent contractors and were owed minimum wage compensation under the FLSA.

       55.     At all times relevant to this action, Defendants, including management and

ownership, had actual knowledge the club misclassified Plaintiffs as independent contractors,

failed to pay them wages as required under the FLSA, unlawfully withheld or assigned tips

Plaintiffs received from customers, and unlawfully charged Plaintiffs kickbacks, fines, and

surcharges during their employment period.

       56.     Defendants have willfully violated the statutory rights of Plaintiffs under the FLSA,

resulting in damages to Plaintiffs in the form of unpaid straight-time wages and unpaid overtime

wages, in addition to liquidated damages, attorneys’ fees and costs, prejudgment interest, and other

damages permitted by applicable law.

                       FLSA COLLECTIVE ACTION ALLEGATIONS
       57.     Named Plaintiffs brings Count One of the instant Complaint as a collective action

pursuant to 29 U.S.C. § 216(b), on behalf of herself and all similarly situated employees.

       58.     Similarly situated employees, for purposes of the FLSA collective action claims,

include individuals who have worked for Defendants at any time within the three (3) year period

prior to joining this lawsuit under 29 U.S.C. § 216(b), who signed an agreement to provide exotic

dancing services to Defendants, and performed such services, pursuant to that agreement, as

independent contractors, and who have not been paid minimum wage and overtime compensation.

       59.     Pursuit of this action collectively will provide the most efficient mechanism for

adjudicating the claims of Plaintiffs.

       60.     Named Plaintiffs requests that she be permitted to serve as representative of those

who consent to participate in this action, and that this action be conditionally certified as a

                                                 8
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 9 of 11 PageID# 41



collective action pursuant to 29 U.S.C. § 216(b).

                                  CAUSE OF ACTION
                        Violation of the Fair Labor Standards Act
                                 29 U.S.C. §§ 203(m), 206
               (Unlawful Tip Deductions and Failure to Pay Minimum Wage)
               (On Behalf of Named Plaintiffs and Opt-In Putative Plaintiffs)

       61.     Named Plaintiffs incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       62.     Pursuant to the FLSA, 29 U.S.C. § 206, employers must pay non-exempt employees

a minimum wage of $7.25 per hour for all hours worked.

       63.     The FLSA, 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59, provides an exception to

the aforementioned minimum wage rate of $7.25 per hour, allowing certain employers to take a

“tip credit,” and count tips received by eligible employees toward the employer’s minimum wage

obligations, with a maximum credit claimed for each employee of $5.12 per hour.

       64.     In order to lawfully utilize the tip credit allowance, the FLSA, 29 U.S.C. §

203(m), requires in part that “all tips received by [each] employee [be] retained by the

employee.”

       65.     The FLSA prohibits a taking or assignment by Defendants or its management or

non-customarily tipped employees of tips or gratuities received by tipped employees from

customers.

       66.     As set forth above, Defendants failed to pay Named Plaintiffs and other similarly

situated individuals minimum wage compensation as required by the FLSA.

       67.     As set forth above, Defendants unlawfully kept and/or assigned tips and gratuities

Plaintiffs and other similarly situated individuals received from customers.

       68.     Without the benefits of the tip credit provision, Defendants must pay Plaintiffs a



                                                 9
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 10 of 11 PageID# 42



free and clear hourly rate the statutory minimum wage of $7.25 per hour for all hours worked,

without any credit for the tips received by Plaintiffs.

       69.      As set forth above, Defendants willfully failed to pay Plaintiffs the statutory

minimum wage rate by misclassifying them as independent contractors.

       70.      The foregoing conduct, as alleged above, constitutes willful violations of the FLSA

within the meaning of 29 U.S.C. § 255(a), which permits the recovery of unpaid minimum wages

for up to three (3) years, rather than two (2) years.

       71.      Similarly, for the reasons stated above, Defendants cannot affirmatively defend its

failure to pay the appropriate minimum wage rate as having been done in good faith, entitling

Plaintiffs to liquidated damages in an amount equal to the amount of unpaid wages under 29 U.S.C.

§ 216(b).

       72.      As such, Plaintiffs seek to recover from Defendants the following damages:

             a. Minimum wages due;

             b. Liquidated damages in an equal amount;

             c. Reasonable attorneys’ fees and costs; and

             d. All other legal and equitable relief as the Court deems just and proper.

                                        RELIEF SOUGHT

       WHEREFORE, Named Plaintiffs, and all those similarly situated, collectively pray that

this Honorable Court:

       1. Issue an Order certifying this action as a collective action under the FLSA, and

designate Named Plaintiffs as a representative of all those similarly situated under the FLSA

collective action;

       2. Award Named Plaintiffs and all those similarly situated actual damages for all free and



                                                  10
  Case 3:20-cv-00351-JAG Document 4 Filed 05/21/20 Page 11 of 11 PageID# 43



clear unpaid minimum wage compensation and misappropriated or assigned wages and/or

gratuities found due to Named Plaintiffs and those similarly situated, and liquidated damages equal

in amount, pursuant to the FLSA, 29 U.S.C. § 216(b);

       3. Award Named Plaintiffs and all those similarly situated pre- and post-judgment interest

at the statutory rate, pursuant to the FLSA, 29 U.S.C. § 216(b);

       4. Award Named Plaintiffs and all those similarly situated attorneys’ fees, costs, and

disbursements pursuant to the FLSA, 29 U.S.C. § 216(b); and

       5. Award Named Plaintiffs and all those similarly situated further legal equitable relief as

this Court deems necessary, just and proper.

       Respectfully submitted this, May 21, 2020.

                                               /s/ Gregg C. Greenberg______
                                               Gregg C. Greenberg, Virginia Bar No. 79610
                                               ZIPIN, AMSTER & GREENBERG, LLC
                                               8757 Georgia Avenue, Suite 400
                                               Silver Spring, Maryland 20910
                                               (301) 587-9373 (ph)
                                               Email: GGreenberg@ZAGFirm.com

                                               Attorneys for Named Plaintiffs
                                               and the Collective




                                                 11
